Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered September 14, 1992, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not object to the closure of the courtroom during the testimony of an undercover officer. Therefore, this issue is unpreserved for appellate review (see, People v Pearson, 82 NY2d 436, 444; People v Hammond, 208 AD2d 559; People v Udzinski, 146 AD2d 245; CPL 470.05 [2]). Moreover, since the defendant actually agreed to the closure, he has waived appellate review of this issue (see, People v White, 53 NY2d 721).
The defendant’s remaining contentions are without merit. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.